
	

113 HR 5628 IH: Eliminating Pornography from Agencies Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5628
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Meadows introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To prohibit accessing pornographic web sites from Federal computers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Eliminating Pornography from Agencies Act.
		2.Prohibition on accessing pornographic web sites from Federal computers
			(a)ProhibitionExcept as provided in subsection (b), not later than 90 days after the date of the enactment of
			 this Act, the Director of the Office of Management and Budget shall issue
			 guidelines that prohibit the access of a pornographic or other explicit
			 web site from a Federal computer.
			(b)ExceptionThe prohibition described in subsection (a) shall not apply to any Federal computer that is used
			 for an investigative purpose that requires accessing a pornographic web
			 site.
			
